                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9

                                  10    HECTOR MIRANDA, et al.,                            Case No. 18-cv-04940-TSH
                                  11                   Plaintiffs,
                                                                                           ORDER RE: MOTION TO DISMISS OR
                                  12            v.                                         TRANSFER
Northern District of California
 United States District Court




                                  13    R&L CARRIERS SHARED SERVICES,                      Re: Dkt. No. 10
                                        LLC,
                                  14
                                                       Defendant.
                                  15

                                  16                                         I.   INTRODUCTION
                                  17          In this proposed class action, Plaintiffs Hector Miranda and Rene Maya (“Plaintiffs”)

                                  18   allege their former employer, Defendant R&L Carriers Shared Services, LLC (“Shared Services”)

                                  19   failed to provide meal and rest breaks and compensate them for all hours worked in violation of

                                  20   provisions of the California Labor Code and Business and Professions Code. Shared Services now

                                  21   moves to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(3), or alternatively, to transfer

                                  22   this action to the Central District of California pursuant to 28 U.S.C. § 1406(a), based on improper

                                  23   venue. Plaintiffs filed an Opposition (ECF No. 17) and Shared Services filed a Reply (ECF No.

                                  24   18). The Court finds this matter suitable for disposition without oral argument and VACATES

                                  25   the December 13, 2018 hearing. See Civ. L.R. 7-1(b). Having considered the parties’ positions,

                                  26   relevant legal authority, and the record in this case, the Court DENIES Shared Services’ Motion

                                  27   to Dismiss and GRANTS its Motion to Transfer Venue to the Central District of California.

                                  28
                                                                                II.   BACKGROUND
                                   1
                                                Shared Services is an Ohio corporation with its principal place of business in Wilmington,
                                   2
                                       Ohio. Compl. ¶ 11, ECF No. 1. It provides transportation services to the public, which includes
                                   3
                                       transportation of freight by commercial motor vehicle. Fishpaw Decl. ¶ 3, ECF No. 10-1. Shared
                                   4
                                       Services operates at more than 113 service center (“terminal”) locations throughout the United
                                   5
                                       States, Mexico, Canada, Puerto Rico, and Dominican Republic. Id. ¶ 4; Compl. ¶ 1. Within
                                   6
                                       California, Shared Services operates at 12 terminal locations, with four in the Northern District of
                                   7
                                       California and five in the Central District of California. Id.; Opp’n at 5.
                                   8
                                                Hector Miranda resides in Commerce, California. Compl. ¶ 9. Miranda worked for
                                   9
                                       Shared Services as a “City Driver” and a “Linehaul Driver” from March 2009 to May 2018. Id.;
                                  10
                                       Wyrick Decl. ¶ 4, ECF No. 10-2. He worked exclusively out of the Shared Services terminal
                                  11
                                       located at 1220 W. Washington Boulevard in Montebello, in Los Angeles County. Id. As a City
                                  12
Northern District of California




                                       Driver, Miranda made local freight pickups and deliveries to customers at locations within the
 United States District Court




                                  13
                                       County of Los Angeles. Id. As a Linehaul Driver, he transported freight trailers between Shared
                                  14
                                       Services terminal locations within the County of Los Angeles. Id.
                                  15
                                                Rene Maya resides in Hacienda Heights, California. Compl. ¶ 10. He also worked for
                                  16
                                       Shared Services as a City Driver and a Linehaul Driver from January 2007 to June 2018. Id.
                                  17
                                       Maya was initially hired to work out of Shared Services’ Montebello terminal and its terminal
                                  18
                                       located at 10223 Calabash Avenue in Fontana, San Bernardino County. Wyrick Decl. ¶ 5. As a
                                  19
                                       City Driver, Maya made local freight pickups and deliveries to customers at locations within the
                                  20
                                       County of Los Angeles. Id. As a Linehaul Driver, he transported freight trailers between Shared
                                  21
                                       Services terminal locations within Southern California. Id.
                                  22
                                                Plaintiffs filed this proposed class action on August 14, 2018, on behalf of the following
                                  23
                                       class:
                                  24
                                                       All drivers who worked at any of [Shared Services’] locations as a
                                  25                   “Pick Up and Delivery Driver” also known as a “City Driver” in
                                                       California at any time within four years prior to the initiation of this
                                  26                   action until the present (hereinafter “the Class period”).
                                  27                   All drivers who worked at any of [Shared Services’] locations as a
                                                       “Linehaul Driver” in California at any time within four years prior
                                  28                   to the initiation of this action until the present (hereinafter “the Class
                                                                                           2
                                                      period”).
                                   1

                                   2   Compl. ¶ 15. They bring six causes of action: (1) failure to provide meal and rest periods, Cal.

                                   3   Lab. Code §§ 226.7, 512; (2) indemnification, Cal. Lab. Code § 2802; (3) waiting time penalties,

                                   4   Cal. Lab. Code § 203; (4) failure to pay compensation for all hours worked and minimum wage

                                   5   violations, Cal. Lab. Code §§ 216, 510, 1194, 1194.2, 1197; (5) failure to provide accurate

                                   6   itemized statements, Cal. Lab. Code § 226; and (6) unfair business practices, Cal. Bus. & Prof.

                                   7   Code § 17200, et seq. Compl. ¶¶ 29-57.

                                   8           Plaintiffs allege venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1) and (2)

                                   9   because “[a] substantial part of the events and omissions giving rise” to their claims occurred here.

                                  10   Id. ¶ 6. They further allege Shared Services is “deemed to reside in this district under 1391(c)

                                  11   because they are subject to personal jurisdiction in this district.” Id. Plaintiffs also allege venue is

                                  12   proper because Shared Services “purposefully availed in this forum in the prior and related lawsuit
Northern District of California
 United States District Court




                                  13   of Mendez v. R+L Carriers, Inc., et al. U.S.D.C. Case No. CV:11-1478-CW (filed May 20, 2011)

                                  14   which alleged the same Labor Code violations as alleged herein.” Id. ¶ 8.

                                  15           Shared Services filed the present motion on November 1, 2018.

                                  16                                        III.   LEGAL STANDARD
                                  17           Federal Rule of Civil Procedure 12(b)(3) permits a defendant to move to dismiss a

                                  18   complaint for improper venue. Once challenged, the plaintiff bears the burden of demonstrating

                                  19   the propriety of venue in a given court. Piedmont Label Co. v. Sun Garden Packing Co., 598 F.2d

                                  20   491, 496 (9th Cir. 1979). When considering a motion to dismiss under Rule 12(b)(3), the Court

                                  21   does not have to accept pleadings as true and may consider facts outside of the pleadings. Murphy

                                  22   v. Schneider Nat’l, Inc., 362 F.3d 1133, 1137 (9th Cir. 2004). However, it must draw all

                                  23   reasonable inferences and resolve all factual conflicts in favor of the non-moving party. Id. at

                                  24   1138.

                                  25           Pursuant to the general venue statute, a civil action may be brought in:

                                  26                  (1) a judicial district in which any defendant resides, if all
                                                      defendants are residents of the State in which the district is located;
                                  27
                                                      (2) a judicial district in which a substantial part of the events or
                                  28                  omissions giving rise to the claim occurred, or a substantial part of
                                                                                          3
                                                       property that is the subject of the action is situated; or
                                   1
                                                       (3) if there is no district in which an action may otherwise be
                                   2                   brought as provided in this section, any judicial district in which any
                                                       defendant is subject to the court's personal jurisdiction with respect
                                   3                   to such action.
                                   4   28 U.S.C.A. § 1391(b).

                                   5           If the court determines that venue is improper, it must either dismiss the action or, if it is in

                                   6   the interests of justice, transfer the case to a district or division in which it could have been

                                   7   brought. 28 U.S.C. § 1406(a). Whether to dismiss for improper venue or transfer venue to a

                                   8   proper court is a matter within the sound discretion of the district court. King v. Russell, 963 F.2d

                                   9   1301, 1304 (9th Cir. 1992) (affirming district court’s decision to dismiss, rather than transfer, case

                                  10   in response to 12(b)(3) motion); see also 28 U.S.C. § 1406(a) (“The district court of a district in

                                  11   which is filed a case laying venue in the wrong division or district shall dismiss, or if it be in the

                                  12   interest of justice, transfer such case to any district or division in which it could have been
Northern District of California
 United States District Court




                                  13   brought.”). In addition, even if venue is proper in this District, it is within the Court’s discretion

                                  14   to transfer the action to any other district where it might have been brought “for the convenience

                                  15   of the parties and witnesses.” 28 U.S.C. § 1404(a).

                                  16                                             IV.    DISCUSSION
                                  17           Shared Services argues venue is improper in this District because the Court lacks personal

                                  18   jurisdiction over it. Mot. at 6. It maintains general jurisdiction is lacking because it is an Ohio

                                  19   corporation with its principal place of business in Ohio, and only 4% of its terminal locations are

                                  20   in the Northern District of California. Id. at 7-8. As to specific jurisdiction, it contends it did not

                                  21   purposefully direct any activities alleged in Plaintiffs’ suit toward this District because Plaintiffs

                                  22   live and worked in the Central District, and their claims therefore arise from alleged unlawful

                                  23   employment activities that occurred at Shared Services’ terminals located within the Central

                                  24   District. Id. at 12, 14. Shared Services argues that “[n]ot only was no intentional action expressly

                                  25   aimed at this District, nothing whatsoever happened in this District relevant to this case.” Id. at 13

                                  26   (emphasis in original).

                                  27           In response, Plaintiffs argue their claims “are well-tethered to this District as they seek to

                                  28   certify their wage and hour claims for a putative class comprised of California employees.” Opp’n
                                                                                           4
                                   1   at 2. They maintain Shared Services “cannot deny that a substantial number of putative class

                                   2   members worked for Shared Services in the Northern District,” and that “[c]onsequently, a

                                   3   ‘substantial part’ of the events giving rise to the claims of this suit occurred in the Northern

                                   4   District of California, making venue proper in this District pursuant to 28 U.S.C. § 1391(b)(2).”

                                   5   Id. at 2-3. Plaintiffs concede that the Central District may be a proper venue for this action, but

                                   6   “numerous putative class members were subject to wage and hour violations by Defendant in this

                                   7   judicial district” and therefore, as “masters of their Complaint,” they have chosen the Northern

                                   8   District to pursue this action. Id. at 3-4. To the extent the Court finds venue improper here,

                                   9   Plaintiffs request the Court transfer this matter to the Central District. Id. at 5.

                                  10   A.      Venue Under Section 1391(b)(1)
                                  11           Under 28 U.S.C. § 1391(b)(1), venue is proper if Shared Services is deemed to reside in

                                  12   the Northern District of California. For purposes of venue, corporate defendants reside “in any
Northern District of California
 United States District Court




                                  13   judicial district in which such defendant is subject to the court’s personal jurisdiction with respect

                                  14   to the civil action in question.” Id. § 1391(c)(2). However, in states with multiple judicial

                                  15   districts, a “corporation shall be deemed to reside in any district in that State within which its

                                  16   contacts would be sufficient to subject it to personal jurisdiction if that district were a separate

                                  17   State.” Id. § 1391(d). Thus, Shared Services “resides” in the Northern District of California if,

                                  18   treating this District as a separate state, Shared Services would be subject to personal jurisdiction

                                  19   here. Id. It is not enough for Plaintiffs to prove only that Shared Services is subject to personal

                                  20   jurisdiction in California as a whole.

                                  21           Courts properly exercise personal jurisdiction over a defendant “if it is permitted by a

                                  22   long-arm statute and if the exercise of jurisdiction does not violate federal due process.” Pebble

                                  23   Beach Co. v. Caddy, 453 F.3d 1151, 1154 (9th Cir. 2006). “Federal courts ordinarily follow state

                                  24   law in determining the bounds of their jurisdiction over persons.” Daimler AG v. Bauman, 571

                                  25   U.S. 117, 125 (2014). Because “California’s long-arm statute allows the exercise of personal

                                  26   jurisdiction to the full extent permissible under the U.S. Constitution,” a court’s inquiry centers on

                                  27   whether exercising jurisdiction comports with due process. Id.; see Cal. Civ. Proc. Code § 410.10

                                  28   (“A court of this state may exercise jurisdiction on any basis not inconsistent with the Constitution
                                                                                           5
                                   1   of this state or of the United States.”). Due process requires that a defendant has “minimum

                                   2   contact” with the forum state such that the exercise of personal jurisdiction “does not offend

                                   3   traditional notions of fair play and substantial justice.” Int’l Shoe Co. v. Washington, 326 U.S.

                                   4   310, 316 (1945) (quotation omitted). Personal jurisdiction based on the minimum contacts

                                   5   analysis may either be “general or all-purpose jurisdiction” or “specific or case-linked

                                   6   jurisdiction.” Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011).

                                   7          1.      General Jurisdiction
                                   8          A court may assert general personal jurisdiction over corporations “when their affiliations

                                   9   with the State are so ‘continuous and systematic’ as to render them essentially at home in the

                                  10   forum State.” Id. However, “[t]he standard for general jurisdiction ‘is an exacting standard, as it

                                  11   should be, because a finding of general jurisdiction permits a defendant to be haled into court in

                                  12   the forum state to answer for any of its activities anywhere in the world.’” Mavrix Photo, Inc. v.
Northern District of California
 United States District Court




                                  13   Brand Tech., Inc., 647 F.3d 1218 (9th Cir. 2011) (quoting Schwarzenegger v. Fred Martin Motor

                                  14   Co., 374 F.3d 797, 801 (9th Cir. 2004)). “The contacts with the forum state must be of a sort that

                                  15   approximate physical presence.” Gator.Com Corp. v. L.L. Bean, Inc., 341 F.3d 1072, 1076 (9th

                                  16   Cir. 2003) on reh’g en banc, 398 F.3d 1125 (9th Cir. 2005). Thus, the Ninth Circuit “regularly

                                  17   [has] declined to find general jurisdiction even where the contacts were quite extensive.” Amoco

                                  18   Egypt Oil Co. v. Leonis Nav. Co., Inc., 1 F.3d 848, 851 (9th Cir. 1993).

                                  19          Here, none of the facts support a finding that Shared Services is “fairly regarded as at

                                  20   home” in this District. Goodyear, 564 U.S. at 924. “General jurisdiction . . . calls for an appraisal

                                  21   of a corporation’s activities in their entirety, nationwide and worldwide. A corporation that

                                  22   operates in many places can scarcely be deemed at home in all of them.” Daimler, 571 U.S. at

                                  23   139 n.20. As confirmed by the Declaration of James Fishpaw, approximately 10% of Shared

                                  24   Services’ terminal locations are in California, and of that only 4% of its locations are in the

                                  25   Northern District. Fishpaw Decl. ¶ 4. This is hardly the sort of continuous and systematic contact

                                  26   that would permit Shared Services to be sued in this District for any of its activities anywhere in

                                  27   the world. Further, “[w]ith respect to a corporation, the place of incorporation and principal place

                                  28   of business are paradig[m] . . . bases for general jurisdiction.” Daimler, 571 U.S. at 137 (citation
                                                                                         6
                                   1   omitted, alterations in original). Here, “Shared Services is an Ohio limited liability company with

                                   2   its principal place of business in Wilmington, Ohio.” Fishpaw Decl. ¶ 3. Accordingly, there is no

                                   3   basis on which the Court could find general jurisdiction exists here.

                                   4           2.      Specific Jurisdiction
                                   5           Specific jurisdiction “depends on an ‘affiliatio[n] between the forum and the underlying

                                   6   controversy,’ principally, activity or an occurrence that takes place in the forum State and is

                                   7   therefore subject to the State’s regulation.” Goodyear, 564 U.S. at 919 (quoting von Mehren &

                                   8   Trautman, Jurisdiction to Adjudicate: A Suggested Analysis, 79 Harv. L. Rev. 1121, 1136 (1966)).

                                   9   In the Ninth Circuit, courts employ a three-part test to determine whether a defendant’s contacts

                                  10   suffice to establish specific jurisdiction:

                                  11                   (1) The non-resident defendant must purposefully direct his
                                                       activities or consummate some transaction with the forum or
                                  12                   resident thereof; or perform some act by which he purposefully
Northern District of California
 United States District Court




                                                       avails himself of the privilege of conducting activities in the forum,
                                  13                   thereby invoking the benefits and protections of its laws;
                                  14                   (2) the claim must be one which arises out of or relates to the
                                                       defendant’s forum-related activities; and
                                  15
                                                       (3) the exercise of jurisdiction must comport with fair play and
                                  16                   substantial justice, i.e. it must be reasonable.
                                  17   Fred Martin Motor Co., 374 F.3d at 802 (citation omitted). The plaintiff bears the burden of

                                  18   demonstrating the first two prongs. CollegeSource, Inc. v. AcademyOne, Inc., 653 F.3d 1066,

                                  19   1076 (9th Cir. 2011). If the plaintiff satisfies the first two parts of the test, the burden shifts to the

                                  20   defendant to “to set forth a ‘compelling case’ that the exercise of jurisdiction would not be

                                  21   reasonable.” Id. (quoting Burger King v. Rudzewicz, 471 U.S. 462, 476-78 (1985)). While all

                                  22   three requirements must be met, in considering the first two prongs, “[a] strong showing on one

                                  23   axis will permit a lesser showing on the other.” Yahoo! Inc. v. La Ligue Contre Le Racisme Et

                                  24   L’Antisemitisme, 433 F.3d 1199, 1210 (9th Cir. 2006) (en banc).

                                  25           Here, the named Plaintiffs did not work and do not reside in this District. In fact, there is

                                  26   no evidence that any contacts Shared Services has had with Plaintiffs relate to this forum. Instead,

                                  27   Plaintiffs appear to rely entirely on Shared Services’ employment of unnamed members of the

                                  28   proposed class in this District as the source of the required “minimum contacts.” Opp’n at 2-3.
                                                                                           7
                                   1   However, it is well established that determination of proper venue is based on the named plaintiff,

                                   2   not unnamed or absent putative class members. Ambriz v. Coca Cola Co., 2014 WL 296159, at

                                   3   *5-6 (N.D. Cal. Jan. 27, 2014) (“The Court concludes that a defendant’s contacts with the named

                                   4   plaintiff in a class action, without reference to the defendant’s contacts with unnamed members of

                                   5   the proposed class, must be sufficient for the Court to exercise specific personal jurisdiction over

                                   6   the defendant.”); Levine v. Entrust Grp., Inc., 2012 WL 6087399, at *4 (N.D. Cal. Dec. 6, 2012)

                                   7   (“[D]etermining which potential venue is appropriate should be based on the plaintiffs in the class

                                   8   action—not absent class members.”) (citation omitted); Dukes v. Wal-Mart Stores, Inc., 2001 WL

                                   9   1902806, at *9 (N.D. Cal. Dec. 3, 2001) (“The Court adopts here the general rule that each

                                  10   plaintiff in a class action must individually satisfy venue.”); Briggs v. United States, 2009 WL

                                  11   113387, at *5 (N.D. Cal. Jan. 16, 2009) (“[C]ourts generally hold that the named plaintiffs must

                                  12   satisfy the applicable venue requirements but that unnamed plaintiffs need not satisfy those
Northern District of California
 United States District Court




                                  13   requirements.”). Thus, Plaintiffs’ argument is without merit because Shared Services’ contacts

                                  14   with unnamed members of the proposed class are not considered in the minimum contacts

                                  15   analysis.

                                  16          Looking only to Shared Services’ contacts with Plaintiffs, and treating this District as a

                                  17   separate state, the Court concludes there is no basis to exercise personal jurisdiction over Shared

                                  18   Services. Consequently, Shared Services does not reside in this District for purpose of the 28

                                  19   U.S.C. § 1391(b)(1) venue analysis.

                                  20   B.     Venue Under Section 1391(b)(2)
                                  21          Under this subpart, venue is proper in this District if “a substantial part of the events or

                                  22   omissions giving rise to the claim occurred” here. Plaintiffs bear the burden of presenting

                                  23   evidence demonstrating that venue is proper in this District under section 1391(b)(2). Doe v.

                                  24   Unocal, 248 F.3d 915, 922 (9th Cir. 2001). As discussed above, Plaintiffs have presented no

                                  25   evidence that their injuries occurred in this District, and the claims of other possible class

                                  26   members are irrelevant to the venue determination. Ambriz, 2014 WL 296159, at *5-6; see also

                                  27   Johnson v. Law, 19 F. Supp. 3d 1004, 1010 (S.D. Cal. 2014) (finding claims of potential class

                                  28   members irrelevant to the 1391(b)(2) determination). Accordingly, Plaintiffs have not proven
                                                                                          8
                                   1   proper venue in this District under this subpart of the venue statute.

                                   2   C.      Venue Under Section 1391(b)(3)
                                   3           Under this subpart, venue is proper in this District if subparts (1) and (2) cannot be

                                   4   satisfied by another district and at least one defendant is subject to personal jurisdiction in this

                                   5   District. However, Plaintiffs concede that the Central District is a proper venue for this action,

                                   6   requesting the Court to transfer this case to the Central District if it finds venue improper here.

                                   7   Opp’n at 5-6. Accordingly, because venue is proper in the Central District, this subpart of the

                                   8   venue statute does not apply.

                                   9   D.      Transfer Under Section 1406(a)
                                  10           Although Shared Services move for dismissal based on improper venue, in lieu of

                                  11   dismissal, this Court may, “in the interest of justice, transfer [this] case to any district or division

                                  12   in which it could have been brought.” 28 U.S.C. § 1406(a). To spare Plaintiffs the delay and
Northern District of California
 United States District Court




                                  13   expense involved in re-filing this action and re-serving Shared Services, the Court finds the

                                  14   interests of justice weigh in favor of transfer to a proper venue instead of outright dismissal. To

                                  15   that end, the Court finds this action could have been brought in the Central District of California

                                  16   as venue would have been proper there under 28 U.S.C. § 1391. Moreover, all of the allegations

                                  17   in Plaintiffs’ complaint point to the Central District as being the best district for this lawsuit.

                                  18   Accordingly, the Court finds transfer to the Central District of California is appropriate under

                                  19   Section 1406(a).

                                  20                                             V.    CONCLUSION
                                  21           The Court finds the Northern District of California is not a proper venue for this action and

                                  22   the interests of justice warrant transfer to the Central District of California pursuant to 28 U.S.C. §

                                  23   1406(a). Accordingly, the Court hereby ORDERS as follows:

                                  24           1.      Shared Services’ Motion to Dismiss pursuant to Federal Rule of Civil Procedure

                                  25                   12(b)(3) is DENIED;

                                  26           2.      Defendant’s Motion to Transfer Venue pursuant to 28 U.S.C. § 1406(a) is

                                  27                   GRANTED; and

                                  28           3.      This action is TRANSFERRED to the United States District Court for the Central
                                                                                           9
                                   1                District of California for further proceedings pursuant to 28 U.S.C. § 1406(a).

                                   2         IT IS SO ORDERED.

                                   3

                                   4   Dated: November 28, 2018

                                   5
                                                                                                 THOMAS S. HIXSON
                                   6                                                             United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     10
